IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
RONALD GOODCHILD,

Employee-Below/
Appellant,

Vv. C.A. No. N19A-02-008 CLS

R&E EXCAVATION, LLC,

Employer-Below/
Appellee.

Nee ee ee ee ee ee ee” ee” ee” ee Se”

Date Submitted: July 10, 2019
Date Decided: October 31, 2019

Upon Consideration of Appellant's Appeal from the Industrial Accident Board
Affirmed in part.

Remanded in part.

Timothy E. Lengkeek, Esquire, Young Conaway Stargatt & Taylor, LLP,
Wilmington, Delaware, Attorney for Employee-Below/Appellant.

Joseph Andrews, Esquire, Dover, Delaware, Attorney for Employer-
Below/Appellee.

SCOTT, J.
Before this Court is Appellant Ronald Goodchild’s (“Appellant”) appeal from
the decision of the Industrial Accident Board (“Board”). For the following reasons,
the Board’s decision is AFFIRMED IN PART and REMANDED IN PART.

Background

On October 2, 2017, Appellant was injured in a work-related motor vehicle
collision (“Work Event”). At a hearing before the Board, Appellant sought the
Board’s acknowledgement that a lumbar surgery proposed by his treating
neurosurgeon was reasonable, necessary, and causally related to the Work Event.
Appellant also sought payment of medical bills from his employer, Appellee R&E
Excavation LLC (“Appellee”) for other injuries Appellant suffered as a result of the
Work Event. On February 8, 2019, the Board denied Appellant’s claims.

Parties’ Assertions

On May 28, 2019, Appellant filed his Opening Brief. Appellant alleges the
Board’s decision erred as a matter of law in two distinct ways. First, the Board erred
by applying a more onerous standard of causation to Appellant’s claim. The Board
should have applied the “but for” standard of causation set forth by the Delaware
Supreme Court in Reese v. Home Budget Center. Second, the Board erred by failing
to make a factual finding that Appellant sustained compensable work-related injuries
and that the medical treatment and bills Appellant incurred (excluding the potential

lumbar surgery) were reasonable, necessary, and causally related to the Work Event.
On June 14, 2019, Appellee filed its Answering Brief. Appellee argues that
the Board applied the correct standard of causation and that there was substantial
evidence to support the Board’s decision. Appellee also argues that the Board was
not required to address the issue of Appellant’s medical bills because Appellant
failed to raise this issue on the record before the Board.

On July 10, 2019, Appellant filed its Reply Brief. Appellant again argues that
the Board applied the incorrect legal standard for causation to Appellant’s claim.
Appellant argues that the issue of Appellant’s medical bills was properly before the
Board. Appellant points out that the Industrial Accident Board Pre-Trial
Memorandum shows that Appellant sought medical bills and both medical experts
testified that Appellant’s medical bills (other than for the lumbar surgery) were
reasonable and necessary to treat the injuries Appellant suffered in the Work Event.

Standard of Review

On an appeal from a decision of the Industrial Accident Board, this Court
determines whether the Board’s conclusions are supported by substantial evidence
and are free from legal error.'! This Court does not weigh the evidence, determine
questions of credibility, or make its own factual findings. Instead, it evaluates

whether the evidence is legally adequate to support the Board’s factual findings.”

 

! Bedwell v. Brandywine Carpet Cleaners, 684 A.2d 302, 304 (Del. Super. 1996)
(citing General Motors Corp. v. Freeman, 164 A.2d 686, 688 (Del. 1960)).
2 29 Del. C. § 10142(d); Bedwell, 684 A.2d at 304.

3
Discussion
A. Causation Standard

The Board found that Appellant’s need for lumbar spine surgery was not
causally linked to the Work Event. In making its decision, the Board used the
standard of causation set forth by the Delaware Supreme Court in Reese v. Home
Budget Center. In Reese, the Supreme Court established the standard for the Board
to use when determining if an injury is causally linked to a specific, undisputed,
work-related accident.’ According to the Supreme Court, a “preexisting disease or
infirmity, whether overt or latent, does not disqualify a claim for workers’
compensation if the employment aggravated, accelerated, or in combination with the
infirmity produced the disability.”° To determine if the preexisting injury was
aggravated by the work-related accident, the Board should apply the “but for”
standard of causation.® “The accident need not be the sole cause or even a substantial
cause of the injury. If the accident provides the ‘setting’ or ‘trigger,’ causation 1s
satisfied for purposes of compensability.””
Despite the Appellant’s contentions, the Board applied the Reese standard in

making its decision. The Board correctly identified the issue before it: “whether

 

3 Reese v. Home Budget Center, 619 A.2d 907 (Del. 1992).
4 Id. at 911.

> Id. at 910.

6 Td.

1 Td.
[the Work Event] aggravated [Appellant’s] chronic back condition to the extent that
surgery is now required to alleviate the increased pain.”* The Board found the
testimony of Appellee’s medical expert more credible, based on the testimony of
Appellee’s expert, the Board concluded that there was no “long term significant

”? Appellant contends that

change in [Appellant’s] condition following the accident.
the Board applied a heightened causation standard because it found no “long term
significant change” as opposed to mere “aggravation” of Appellant's condition. !°
The Board did not use a heightened standard; instead, it correctly applied the Reese
standard. Although the Board used different words—“long term significant change”
as opposed to “aggravate” or “accelerate”’—the Board’s finding is the same finding
Reese requires: whether Appellant’s preexisting condition was affected by the Work
Event. The Board’s decision was not legal error.
B. Medical Bills Finding

The Board erred by not making a factual finding on whether Appellant’s

medical bills and treatment (except for the Jumbar surgery) were necessary,

reasonable, and causally linked to the Work Event. Appellant requested payment of

his medical bills in the Industrial Accident Board Pre-Trial Memorandum.'!

 

8 Goodchild v. R&E Excavation, Hr’ g No. 1465323, at 14 (Del. Indus. Accident
Bd. Feb. 8, 2019).

? Id. at 15.

‘0 Employee-Below/Appellant’s Opening Br. 2-3.

'| Employer’s Answering Br. Ex. II.

5
Additionally, both Appellant’s medical expert and Appellee’s medical expert stated
that the other treatments Appellant received after the Work Event were reasonable
and necessary to treat Appellant’s work-related injuries.'* Therefore, the issue of
Appellant’s medical bills was properly before the Board. The Board must make a
finding on this issue.
Conclusion

For the forgoing reasons, the Board’s decision that Appellant’s need for
lumbar spine surgery was not caused by the Work Event is AFFIRMED. The case
is REMANDED to the Board so that it can make a factual finding on whether the
medical treatment and bills (except for the lumbar spine surgery) were reasonable,
necessary, and causally related to the Work Event.

IT IS SO ORDERED.

we

The Honorable Calvin L. Scott, Jr.

 

'2 Employee-Below/Appellant’s Opening Br. Ex. B (page 28 of Appellant's
medical expert’s deposition), Ex. D (page 51 of Appellee’s medical expert’s

deposition).
6